 

Exhibit 10.1

 

 

THIRD AMENDED AND RESTATED

 

ADVISORY SERVICES AGREEMENT

 

BETWEEN

 

AMERICAN MORTGAGE ACCEPTANCE COMPANY

 

AND

 

CHARTERMAC AMI ASSOCIATES, INC.

 

THIRD AMENDED AND RESTATED ADVISORY SERVICES AGREEMENT dated March 19, 2007
between American Mortgage Acceptance Company, a Massachusetts real estate
investment trust (the “Company”), and CharterMac AMI Associates, Inc., a
Delaware corporation (the “Advisor”). All capitalized terms used herein, and not
otherwise defined, shall have the meanings ascribed to them in Section 10
hereof.

                W I T N E S S E T H:

 

WHEREAS, the Company is a business trust organized under the laws of the
Commonwealth of Massachusetts, which has qualified as a real estate investment
trust as defined in the Internal Revenue Code of 1986, as the same may be
amended or modified from time to time (which, together with any regulations and
rulings thereunder, is hereafter called the “Code”);

WHEREAS, the Company and Advisor originally entered into an Advisory Services
Agreement dated as of March 29, 1993, which agreement was amended and restated
pursuant to an Amended and Restated Advisory Services Agreement effective as of
April 6, 1999, as amended on November 29, 2001, February 8, 2002, November 12,
2003 and June 9, 2004 and as further amended and restated pursuant to the Second
Amended and Restated Advisory Services Agreement effective as of March 28, 2006,
as amended on July 26, 2006 (the “Existing Advisory Services Agreement”),
pursuant to which Advisor has been providing services to the Company;

WHEREAS, the Independent Trustees of the Company have approved certain changes
to the Existing Advisory Services Agreement which will be effective on the date
hereof;

WHEREAS, the Company desires to continue to avail itself of the experience,
sources of information, advice, assistance and certain facilities available to
Advisor and to have Advisor undertake on behalf of the Company the duties and
responsibilities hereinafter set forth, subject to the provisions of this
Agreement;

WHEREAS, Advisor is willing to render such services on the terms and conditions
hereinafter set forth;

 

1

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, IT IS
AGREED that the Existing Advisory Services Agreement is amended and restated as
follows:

1.            Duties of Advisor. The Company hereby continues to retain Advisor
as the advisor of the Company to perform the services hereinafter set forth, and
Advisor hereby accepts such appointment, subject to the terms and conditions set
forth in this Agreement. In its performance of this undertaking and consistent
with the provisions of the Company's Declaration of Trust and the Company's
Investment and Conflicts Policy as in effect from time to time (“Company
Investment Policy”) (a current copy of which is attached hereto as Exhibit A),
Advisor shall:

(i)        obtain for the Company, furnish and/or supervise the services
necessary to manage the day-to-day operations of the Company; and to perform all
ministerial functions in connection therewith;

(ii)       seek out and present to the Company, whether through its own efforts
or those of third parties retained by it or with which it contracts, suitable
investment opportunities which are consistent with the investment objectives and
policies of the Company Investment Policy as adopted by the Trustees from time
to time;

(iii)      exercise absolute discretion, in decisions to evaluate, originate,
acquire, structure, retain, sell, service and negotiate for the waiver,
amendment, or modification of terms, prepayment or restructuring of mortgages
and other investments of the Company and, if applicable, coordinate with
government agencies and government sponsored entities in connection therewith;

(iv)      recommend investment opportunities consistent with the Company
Investment Policy and negotiate on behalf of the Company with respect to
potential investments and Company holdings or the disposition thereof;

(v)       establish and manage the Company’s securitization and capital markets
programs;

(vi)      cause an Affiliate to serve as the owner of record for, or servicer
of, the Company’s investments if such Affiliate is qualified to do so and in
that capacity to hold escrows, if applicable, on behalf of mortgagors in
connection with the servicing of mortgages, which it may deposit with various
banks including banks with which it may be affiliated;

(vii)    obtain for, or provide to, the Company such other services as may be
required in acquiring, holding or disposing of investments, disbursing and
collecting the funds of the Company, paying the debts and fulfilling the
obligations of the Company, and handling, prosecuting and settling any claims of
the Company, including foreclosing and otherwise enforcing mortgages and other
liens securing investments;

(viii)   obtain for, or provide to, the Company such services as may be required
for property management, mortgage brokerage and servicing, and other activities
relating to the investment portfolio of the Company;

 

2

 

--------------------------------------------------------------------------------

 

(ix)    from time to time, or as requested by the Trustees, make reports to the
Company as to its performance of the foregoing services; and

(x)       do all things necessary to assure its ability to render the services
contemplated herein.

2.            Fiduciary Relationship. Advisor, as a result of its relationship
with the Company pursuant to this Agreement, stands in a fiduciary relationship
with the Shareholders of the Company.

3.            No Partnership or Joint Venture. The Company and Advisor are not
partners or joint venturers with each other and nothing herein shall be
construed to make them partners or joint venturers or impose any liability as
such on either of them.

4.            Records. At all times, Advisor shall keep books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Company at any time during the
ordinary business hours of Advisor.

5.            REIT Qualification. Anything else in this Agreement to the
contrary notwithstanding, Advisor shall refrain from any action or omission
(including, without limitation, furnishing or rendering services to tenants of
property or managing or operating real property) which, in its sole judgment
made in good faith, or, in the judgment of the Trustees, provided that the
Trustees give Advisor written notice to such effect, which would (a) adversely
affect the status of the Company as a real estate investment trust pursuant to
Section 856 of the Code; (b) violate any law, rule, regulation or statement of
policy of any governmental body or agency having jurisdiction over the Company,
its assets or its securities, or (c) be prohibited by the Company's Declaration
of Trust.

6.            Bank Accounts. Advisor may establish and maintain one or more bank
accounts in the name of the Company or in its own name as agent for the Company
and may collect and deposit in and disburse from any such account, any money on
behalf of the Company, under such terms and conditions as the Trustees may
approve, provided that no funds in such account shall be commingled with funds
of Advisor. From time to time and upon appropriate request, Advisor shall render
appropriate accounting of such collections and payments to the Trustee and the
auditors of the Company.

7.            Bond. If required by the Trustees, Advisor will maintain a
fidelity bond with a responsible surety company in such amounts as may be
required by the Trustees, covering all officers and trustees of Advisor together
with employees and agents of Advisor handling funds of the Company and
investment documents or records pertaining to investments of the Company. Such
bonds shall inure to the benefit of the Company in respect of losses from acts
of such officers, trustees, employees and agents through theft, embezzlement,
fraud, negligence, error or omission or otherwise. The premiums on such bonds
shall be paid by the Company.

 

 

3

 

--------------------------------------------------------------------------------

 

 

8.

Information Furnished Advisor.

(a)          Investment Policy. The Trustees shall, at all times, keep Advisor
fully informed with regard to the then current Company Investment Policy
including any specific types of investments desired, the desired geographical
areas of investments, and any criteria or conditions established by the Trustees
as to whether the Company will make a particular investment, the capitalization
policy of the Company (including the policy with regard to the incurrence of
indebtedness by the Company) and their intentions as to the future operations of
the Company. In particular, the Trustees shall notify Advisor promptly of their
intention to either sell or otherwise dispose of any of the Company's
investments, to make any new investment, to incur any indebtedness or to issue
any additional Shares in the Company. In the absence of direction by the
Trustees, Advisor shall pursue such actions on behalf of the Company as Advisor
shall reasonably determine to be in the best interests of the Company consistent
with current Company Investment Policy.

(b)          Financial Statements. The Company shall furnish Advisor with a
certified copy of all financial statements of the Company, a signed copy of each
report prepared by the independent certified public accountants and such other
information with regard to the Company's affairs as Advisor may from time to
time reasonably request.

9.            Consultation and Advice. In addition to the services described
above, Advisor shall consult with the Trustees and shall, at the request of the
Trustees of the Company, furnish advice and recommendations with respect to
other aspects of the business and affairs of the Company.

10.          Definitions. As used herein, the following terms shall have the
meanings set forth below:

(a)          “Adjusted Funds From Operations” means net income (computed in
accordance with GAAP) including realized gains (or losses) from debt
restructuring and sales of assets, plus depreciation and amortization on real
property, and after adjustments for unconsolidated partnerships and joint
ventures.

 

(b)

“Advisor” shall mean CharterMac AMI Associates, Inc.

(c)          “Affiliate” shall mean (i) any Person directly or indirectly
controlling, controlled by or under common control with another Person, (ii) any
Person owning or controlling 10% or more of the outstanding voting securities or
beneficial interests in such other Person, (iii) any officer, director, trustee,
general partner or managing member of such Person, and (iv) if such other Person
is an officer, director, trustee, general partner or managing member of another
entity, then the entity for which that Person acts in any such capacity.

(d)          “Affiliated Programs” shall mean public or private investment
partnerships or, any similar programs organized by a Sponsor, any successors to
such programs or a combination of such programs.

(e)          “Agreement” shall mean this Third Amended and Restated Advisory
Services Agreement.

 

4

 

--------------------------------------------------------------------------------

 

(f)         “Annual Incentive Fee” shall have the meaning set forth in Section
12(b) of this Agreement.

(g)          “Asset Management Fee” shall mean the fees payable to Advisor
pursuant to Section 11 of this Agreement.

(h)          “Code” shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent revenue laws (together with any
regulations and rulings thereunder).

(i)           “Company” shall mean American Mortgage Acceptance Company, a
Massachusetts business trust.

(j)           “Company Equity” means, for purposes of calculating the Asset
Management Fee, for any month the sum of the net proceeds from any issuance of
the Company’s Common Shares, after deducting any underwriting discounts and
commissions and other expenses and costs relating to the issuance, plus (or
minus) the Company’s retained earnings (or deficit) at the end of such month
(without taking into account any non-cash equity compensation expense incurred
in current or prior periods), which amount shall be reduced by any amount that
the Company pays for repurchases of Common Shares; provided, that the foregoing
calculation of Company Equity shall be adjusted to exclude one-time events
pursuant to changes in GAAP, as well as non-cash charges after discussion
between Advisor and the Independent Trustees and approval by a majority of the
Independent Trustees in the case of non-cash charges.

(k)          “Company Indemnified Parties” shall have the meaning set forth in
Section 17(c) of this Agreement.

(l)           “Company Investment Policy” shall have the meaning set forth in
Section 1 of this Agreement.

(m)         “Declaration of Trust” shall mean the Third Amended and Restated
Declaration of Trust of the Company, as amended and/or restated from time to
time.

(n)          “Distributions” shall mean any cash distributed to Shareholders
arising from their interest in the Company.

(o)          “Existing Advisory Services Agreement” shall have the meaning set
forth in the Recitals of this Agreement.

(p)          “Fair Market Value” means, as of any date (the “Determination
Date”) means: (i) the closing price of a Share on the American Stock Exchange or
the New York Stock Exchange (collectively, the “Exchange”), on the Determination
Date, or, if Shares were not traded on the Determination Date, then on the
nearest preceding trading day during which a sale occurred; or (ii) if such
Shares are not traded on the Exchange but are quoted on NASDAQ or a successor
quotation system, (A) the last sales price (if the Shares are then listed as a
National Market Issue under The Nasdaq National Market System) or (B) the mean
between the closing representative bid and asked prices (in all other cases) for
the Shares on the Determination Date as reported by NASDAQ

 

5

 

--------------------------------------------------------------------------------

 

or such successor quotation system; or (iii) if the Shares are not traded on the
Exchange or quoted on NASDAQ but is otherwise traded in the over-the-counter,
the mean between the representative bid and asked prices on the Determination
Date; or (iv) if subsections (i)-(iii) do not apply, the fair market value
established in good faith by the Trustees.

(q)          “GAAP” shall mean generally accepted accounting principles applied
on a consistent basis.

(r)           “Independent Trustees” shall mean the Trustees who (i) are not
affiliated, directly or indirectly, with Advisor, whether by ownership of,
ownership interest in, employment by, any material business or professional
relationship with, or service as an officer or director of Advisor, or its
Affiliates, (ii) do not serve as a director or Trustee for more than two other
REITs organized by the Sponsor, and (iii) perform no other services for the
Company, except as Trustees. For this purpose, an indirect relationship shall
include circumstances in which a member of the immediate family of a Trustee has
one of the foregoing relationships with Advisor or the Company.

(s)          “Person” shall mean and include individuals, corporations, limited
partnerships, general partnerships, limited liability companies, joint stock
companies or associations, joint ventures, companies, trusts, banks, trust
companies, land trusts, business trusts or other entities and governments and
agencies and political subdivisions thereof.

(t)           “REIT” shall mean a corporation or trust which qualifies as a real
estate investment trust described in Sections 856 through 860 of the Code (the
“REIT provisions”).

(u)          “Servicing Fee” shall have the meaning set forth in Section 12(c)
of this Agreement.

 

(v)

“Shareholder” shall mean a holder of the Shares.

(w)         “Shares” shall mean the shares of beneficial interest, par value
$.10 per share, of the Company.

(x)          “Sponsor” shall mean any Person directly or indirectly instrumental
in organizing, wholly or in part, the Company or any Person who will manage or
participate in the management of the Company and any Affiliate of such Person,
but does not include (i) any Person whose only relationship with the Company is
that of an independent asset manager and whose only compensation from the
Company is as such, and (ii) wholly independent third parties such as attorneys,
accountants and underwriters whose only compensation is for professional
services.

(y)          “Trustees” shall mean, collectively, the Persons who constitute the
Board of Trustees of the Company.

11.          Asset Management Fee. Advisor shall receive an asset management fee
equal to 1.75% per annum of Company Equity for the first $300 million of Company
Equity and 1.5% per annum of Company Equity in excess of $300 million. The Asset
Management Fee shall be calculated and paid in cash monthly in arrears. Advisor
shall make

 

6

 

--------------------------------------------------------------------------------

 

available the monthly calculation of the Asset Management Fee to the Company
within fifteen (15) days following the last day of each calendar month, and the
Company shall pay Advisor the Asset Management Fee within five (5) business days
thereafter.

 

12.

Other Fees/Compensation to Advisor.

 

(a)

Origination Points; “Par” Mortgages.

(i)        Advisor shall be entitled to receive, with respect to each investment
originated by the Company, the origination points, if any, paid by borrowers
under mortgages or other loans made by the Company. In connection with the
acquisition of investments for the Company, Advisor may also act as an advisor
to third parties which participate with the Company in such investments and may
receive origination points, if any, from such third parties or their borrowers.

(ii)       In the event Advisor is not entitled to an origination fee payable by
the borrower under a loan originated for investment by the Company as a result
of either (A) a borrower request to price a loan without origination fees, (B)
an origination of a loan at par without origination fees, (C) an origination of
a loan by a third party where Advisor is unable to obtain a separate origination
fee or (D) a similar situation which results in the Company otherwise obtaining
a market competitive investment, Advisor shall be entitled to an origination fee
or a referral fee from the Company, as appropriate, provided such fee is
consistent with industry practice, amount and terms.

(b)          Annual Incentive Fee. Advisor shall be entitled to receive
incentive compensation for each fiscal year in an amount equal:

25% of the dollar amount by which

(1)          Adjusted Funds From Operations of the Company (before the Annual
Incentive Fee) per Share (based on the weighted average number of Shares
outstanding), excluding non-cash gains or losses due to the recording of fair
value hedges

exceeds

(2)          the weighted average of (x) $20 (the price per Share of the
Company’s initial public offering) and (y) the prices per Share of any follow-on
offerings by the Company multiplied by the greater of

(A) 9.0%; and

 

(B) the Ten-Year U.S. Treasury Rate plus 2% per annum,

multiplied by the weighted average number of Shares outstanding during such
year.

Subject to any restrictions on the number of Shares that may be held by Advisor
pursuant to the Company’s governing documents or law, a minimum of ten percent
(10%) and a

 

7

 

--------------------------------------------------------------------------------

 

maximum of fifty percent (50%) of the Annual Incentive Fee, as established by
the Board of Trustees of the Company in its sole discretion, may be paid in
Shares using the Fair Market Value of the Shares as of the due date (without
extension) of the Company’s Annual Report on Form 10-K for the fiscal year in
question.

(c)          Servicing Fees. Advisor shall be entitled to a fee for servicing
and special servicing the Company’s mortgage loans and other investments,
inclusive of any expenses otherwise incurred by Advisor, equal to Advisor’s
actual costs for performing such servicing (including, without limitation, costs
of personnel employed by Advisor and its Affiliates to perform such servicing)
but not less than .08% (i.e. 8 basis points) per annum of the principal balance
of the related mortgage loan or other investment as of the day immediately
preceding the payment date for the Servicing Fee (the “Servicing Fee”). In the
event a mortgage loan or other investment is (i) tendered to Advisor for
servicing or (ii) removed from servicing, the Servicing Fee shall be pro-rated
for the number of days of the month in which the mortgage loan or other
investment was serviced by Advisor. Advisor or its Affiliates shall enter into
one or more servicing agreements with the Company and or its Affiliates
consistent with the terms described herein.

(d)          Additional Servicing Income. As further compensation for servicing
mortgage loans or other investments owned by the Company, Advisor shall be
entitled to retain any net income and gain realized from the investment of funds
deposited into accounts maintained in connection with the serviced mortgage
loans or other investments, but shall not be entitled to late payment charges
and default interest collected with respect to the mortgage loans or other
investments and such amounts shall be payable to the Company.

13.          Statements. Prior to the payment of any fees hereunder, Advisor
shall furnish to the Company a statement showing the computation of the fees and
expenses, if any, payable to Advisor under Sections 11, 12 and 14 hereof.

 

14.

Compensation for Additional Services.

(a)          Property Management. In the event the Company forecloses on a
property on which it holds a mortgage, the Company may be required to take over
the management of the property. In such cases, Advisor or an Affiliate of
Advisor may be retained to provide property management services at rates and on
terms no less favorable to the Company than those customary for similar
services, if such entity has knowledge of and experience in the area. In no case
shall such fee (including all rent-up, leasing, and re-leasing fees and bonuses
paid to any person) exceed 5% of the gross revenues from such properties.

(b)          Property Dispositions Following Foreclosure. If the Company
forecloses on a property securing a mortgage and sells such property, Advisor or
an Affiliate of Advisor may be entitled to a subordinated real estate commission
equal to the lesser of (i) 3% of the gross sales price of such property received
by the Company or (ii) one-half of the normal and competitive rate customarily
charged by unaffiliated parties rendering similar services, provided, however,
such fees shall be paid only if Advisor or Affiliate thereof provides a
substantial amount of services in the sales effort.

 

8

 

--------------------------------------------------------------------------------

 

 

15.

Expenses of the Company.

(a)          Company Expenses. Subject to subsection (b) below the Company shall
pay all of its expenses, except those set forth in paragraph 16 hereof. Without
limiting the foregoing, it is specifically agreed that the following expenses of
the Company shall be paid by the Company and shall not be borne by Advisor:

 

(i)

the cost of money borrowed by the Company;

(ii)       taxes an income and taxes and assessments on real property and all
other taxes applicable to the Company;

(iii)     fees and expenses paid to independent contractors, mortgage servicers,
consultants, managers and other agents employed by or on behalf of the Company;

(iv)      expenses directly connected with the ownership, and disposition of
investments, or other property and with the origination or purchase of
investments (including the costs of foreclosure, insurance premiums, legal
services, brokerage and sales commissions, maintenance, repair and improvement
of property);

(v)       expenses of maintaining and managing real estate equity interests,
processing and servicing mortgage and other loans and managing the Company's
other investments;

(vi)      insurance coverage in connection with the business of the Company
(including officers' and trustees' liability insurance);

(vii)    the expenses of revising, amending, converting, modifying the Company's
organizational documents or merging, consolidating or terminating the Company;

(viii)   expenses connected with payments of interest or Distributions in cash
or any other form made by the Company to Shareholders;

(ix)      all expenses connected with communications to Shareholders and other
bookkeeping and clerical work necessary in maintaining relations with the
Shareholders, including the cost of printing and mailing certificates for
securities, proxy solicitation materials and reports to holders of the Company's
securities;

(x)       the cost of any accounting, statistical or bookkeeping equipment
necessary for the maintenance of the books and records of the Company;

 

(xi)

transfer agent's and registrar's fees and charges;

(xii)    other legal, accounting and auditing fees and expenses as well as any
costs incurred in connection with any other litigation in which the Company is
involved and in the examination, investigation or other proceedings conducted by
any regulatory agency with respect to the Company; and

 

9

 

--------------------------------------------------------------------------------

 

(xiii)  all expenses relating to any office or office facilities maintained by
the Company or any Subsidiary exclusive of the main office of Advisor,
including, without limitation, rent, telephones, utilities, office furniture,
equipment, machinery and other office expenses for any persons employed by the
Company.

(b)          Reimbursement of Advisor. The Company shall reimburse Advisor and
its Affiliates for

(i)        the actual costs to Advisor or its Affiliates of goods, materials and
services used for and by the Company obtained from unaffiliated parties
including, without limitation, travel, advertising and listing expenses in
connection with the acquisition, sale or other disposition, management and
oversight of the Company’s assets;

(ii)       a pro rata portion of rent, telephone, utilities, office furniture,
equipment, machinery and other office, internal and overhead expenses of Advisor
and its Affiliates required for the Company’s operations

(iii)      administrative services necessary to the operation of the Company;
and

(iv)      other than with respect to the servicing of the Company’s mortgage
loans or other investments for which a Servicing Fee is paid, the actual
allocated costs of those personnel employed by Advisor and its Affiliates that
are directly involved in (a) the organization and business of the Company; (b)
the operation of the Company's business; (c), the acquisition, sale or other
disposition, management and oversight of the Company’s assets (other than
servicing and special servicing, which servicing is included in the Servicing
Fee); and (d) legal, accounting, transfer agent, reinvestment and redemption
plan administration, data processing, duplicating and investor communications
services with respect to the Company.

The amounts charged to the Company for services performed pursuant to clauses
(iii) and (iv) above will not exceed the lesser of (a) the actual cost of such
services, or (b) the amount which the Company would be required to pay to
independent parties for comparable services. No reimbursement will be allowed to
Advisor or its Affiliates for services performed pursuant to clauses (iii) and
(iv) above unless Advisor or its Affiliates have the appropriate experience and
expertise to perform such services.

 

16.          Expenses of Advisor. Except as set forth in Section 15(b) and
without regard to the amount of compensation received hereunder by Advisor,
Advisor shall bear the following expenses: employment expenses of Advisor's or
its Affiliates' personnel (including stockholders and directors and officers
thereof and employees of the Company who are Trustees, officers and employees of
Advisor), including, but not limited to, fees, salaries, wages, payroll taxes,
travel expenses and the cost of employee benefit plans and temporary help
expenses.

 

17.

Advisor Authority; Advisor and Company Indemnification.

(a)          Advisor Authority. In performing its obligations hereunder, Advisor
shall, except as otherwise provided herein and subject to the terms of this
Agreement,

 

10

 

--------------------------------------------------------------------------------

 

have full power and authority, acting alone, to take any and all actions in
connection with the performance of such obligations that it deems necessary or
appropriate. Without limiting the generality of the foregoing, Advisor is hereby
authorized and empowered by the Company, when Advisor deems it appropriate in
its best judgment, to execute and deliver, on behalf of, and in the name of, the
Company, any and all documents or instruments necessary to the performance by
Advisor of its obligations hereunder, subject to the limitations otherwise set
forth herein regarding any requirement of approval of the Trustees and/or the
Independent Trustees. In connection with the performance of such obligations
Advisor shall act as agent for the Company with full authority to enter into
agreements on behalf of the Company, including but not limited to commitments to
make loans or other investments. Any person or entity doing business with the
Company may rely upon a certificate of an officer or other designated employee
of Advisor as to its authority to act pursuant to this Agreement. Anything
herein to the contrary notwithstanding, however, Advisor shall not be obligated
to take, or to refrain from taking, any action to the extent that Advisor
determines in its reasonable and good faith judgment that such action or
inaction may cause a violation of applicable laws, regulations, codes,
ordinances, court orders or covenants or agreements to which either Advisor or
the Company may be subject.

(b)          Indemnification of Advisor. The Company agrees to indemnify
Advisor, its Affiliates and any director, officer, employee or agent of Advisor
and hold them harmless against any loss, liability, damage or expense, including
reasonable attorneys’ fees, incurred in connection with any legal action, claim,
investigation or proceeding relating to this Agreement, Advisor’s performance
hereunder or any specific action that the Company authorized or requested
Advisor to perform pursuant to this Agreement, except for any loss, liability,
damage or expense incurred by reason of Advisor’s willful misfeasance, bad
faith, negligence or negligent disregard of duties. Advisor shall immediately
notify the Company if a claim is made by a third party with respect to this
Agreement or Advisor’s performance hereunder entitling Advisor to
indemnification hereunder, whereupon the Company shall assume the defense of any
such claim (with counsel reasonably satisfactory to Advisor) and pay all
expenses in connection therewith, including counsel fees, and promptly pay,
discharge and satisfy any judgment or decree which may be entered against it or
them in respect of such claim. Any failure to so notify the Company shall not
affect any rights that Advisor may have to indemnification under this Agreement
or otherwise, unless the Company’s defense of such claim is materially
prejudiced thereby. Such indemnity shall survive the termination of this
Agreement or the resignation or removal of Advisor hereunder. Any expenses
incurred or indemnification payments made by the Company shall be reimbursed by
the party so paid, if a court of competent jurisdiction makes a final,
non-appealable judgment that Advisor acted with willful misfeasance, bad faith
or negligence or in negligent disregard of its duties and caused the loss,
liability, or expense for which such indemnification payments were made.

(c)          Indemnification of the Company. Advisor agrees to indemnify the
Company, its Affiliates, and any director, officer, employee or agent thereof
(the “Company Indemnified Parties”), and hold them harmless against any and all
claims, losses, damages, liabilities, penalties, fines, forfeitures, legal fees
and related costs, judgments, and any other costs, liabilities, fees and
expenses that the Company Indemnified Parties may sustain arising from or as a
result of the willful misfeasance, bad faith or negligence in the performance of
any of Advisor’s duties hereunder or negligent disregard by Advisor of its
duties hereunder. The Company shall immediately notify Advisor if a claim is
made by any

 

11

 

--------------------------------------------------------------------------------

 

Person with respect to this Agreement or Advisor’s performance hereunder
entitling any of the Company Indemnified Parties to indemnification under this
Agreement whereupon Advisor shall assume the defense of any such claim (with
counsel reasonably satisfactory to the applicable the Company Indemnified
Parties) and pay all expenses in connection therewith, including counsel fees,
and promptly pay, discharge and satisfy any judgment or decree which may be
entered against it or them in respect of such claim. Any failure to so notify
Advisor shall not affect any rights the Company Indemnified Parties may have to
indemnification under this Agreement or otherwise, unless Advisor’s defense of
such claim is materially prejudiced thereby. The indemnification provided herein
shall survive the termination of this Agreement and the resignation or
termination of Advisor. Any expenses incurred or indemnification payments made
by Advisor shall be reimbursed by the party so paid, if the issue of whether
Advisor acted with willful misfeasance, bad faith or negligence, or negligent
disregard of its duties, is litigated, and a court of competent jurisdiction in
such litigation makes a final, non-appealable judgment that does not find that
Advisor acted with willful misfeasance, bad faith or negligence or negligent
disregard of its duties.

(d)          Indemnification Process. In any proceeding for which either party
(or any Affiliate, director, officer, employee or agent thereof) is indemnified
as provided in this Agreement, the indemnified party shall have the right to
retain their own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified parties unless (i) the indemnifying party and
the indemnified parties shall have agreed to the retention of such counsel, (ii)
the named parties to any such proceeding (including any impleaded parties)
included both the indemnifying party and the indemnified parties and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them or (iii) the indemnifying
party shall have failed to designate within a reasonable period of time counsel
reasonably satisfactory to the indemnified parties (in which case the fees and
expenses shall be paid by the indemnifying party as incurred by the indemnified
parties). In no event shall the indemnifying parties be liable for fees and
expenses of more than one counsel (in addition to any local counsel ) separate
from their own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. An indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent. However, if settled with such consent or if there shall be
a final judgment for the plaintiff, the indemnifying party shall indemnify the
indemnified parties from and against any loss or liability by reason of such
settlement or judgment. If an indemnifying party assumes the defense of any
proceeding, it shall be entitled to settle such proceeding with the consent of
the indemnified parties or, if such settlement (i) provides for an unconditional
release of each indemnified party in connection with all matters relating to the
proceeding that have been asserted against such indemnified party in such
proceeding by the other parties to such settlement and (ii) does not require an
admission of fault, liability, wrongdoing or criminal activity by any
indemnified party, without the consent of such indemnified party.

18.          Other Activities of Advisor. Nothing in this Agreement shall
prevent Advisor or any of its Affiliates from engaging in other business
activities related to real estate, mortgage investments or other investments
whether similar or dissimilar to those made by the Company or from acting as
advisor to any other person or entity having investment policies whether similar
or dissimilar to those of the Company (including another real estate

 

12

 

--------------------------------------------------------------------------------

 

investment trust). However, before Advisor, its stockholders, their officers and
directors, and any person controlled by the stockholders of Advisor or their
officers and directors may take advantage of an opportunity for their own
account or present or recommend it to others (except for the presentation and
recommendation of equally suitable investment opportunities to Affiliated
Programs, which shall be governed by the procedures set forth in the Company
Investment Policy), they are obligated to present the investment opportunity to
the Company if (A) such opportunity is within the Company's investment
objectives and policies, (B) such opportunity is of a character which could be
taken by the Company, and (C) the Company has the financial resources to take
advantage of such opportunity.

 

19.

Term; Termination of Agreement .

(a)          Term. This Agreement shall remain in full force through March __,
2008, unless terminated by the Company or Advisor as set forth below, and shall
be renewed automatically for successive one (1) year periods thereafter, until
this Agreement is terminated in accordance with the terms hereof.

(b)          Non-Renewal. Either party may elect not to renew this Agreement at
the expiration of the initial term or any renewal term for any or no reason by
notice to the other party at least six (6) months prior to the end of the term.

(c)          Voluntary Termination. Either party may terminate this Agreement or
any reason or no reason upon prior written notice to the other party (1) in the
case of the Company, at least six (6) months prior to the end of the term, and
(2) in the case of Advisor, at least three (3) months prior to the end of the
term.

(d)          Termination by the Company. The Company may terminate this
Agreement effective sixty (60) days after notice of termination from the Company
to Advisor in the event that any act of fraud, misappropriation of funds, or
embezzlement against the Company or other willful and material violation of this
Agreement by Advisor in its corporate capacity (as distinguished from the acts
of any employees of Advisor which are taken without the complicity of any of the
executive officers of Advisor); provided, that such willful and material
violation continues for a period of thirty (30) days after written notice
thereof specifying such violation and requesting that the same be remedied in
such thirty (30) day period.

(e)          Termination by Advisor. Advisor may terminate this Agreement
effective upon sixty (60) days prior written notice of termination to the
Company in the event that the Company shall default in the performance or
observance of any material term, condition or covenant in this Agreement and
such default shall continue for a period of thirty (30) days after written
notice thereof specifying such default and requesting that the same be remedied
in such thirty (30) day period.

(f)           Termination Fees. In the event the Agreement is not renewed by the
Company or is terminated under Section 19(b) or 19(e), the Company shall pay
Advisor on the termination date: (A) if the termination date occurs on or prior
to March 28, 2010, a termination fee equal to (1) four times the Asset
Management Fee Advisor would have been entitled to receive from the Company
during the 4-calendar quarter period

 

13

 

--------------------------------------------------------------------------------

 

immediately preceding the effective date of such termination, plus (2) four
times the Annual Incentive Fee Advisor would have been entitled to receive from
the Company during the 4-calendar quarter period immediately preceding the
effective date of such termination; or (B) if the termination date occurs after
March 28, 2010, the greater of (1) (a) two times the Asset Management Fee
Advisor would have been entitled to receive from the Company during the
4-calendar quarter period immediately preceding the effective date of such
termination, plus (b) two times the Annual Incentive Advisor would have been
entitled to receive from the Company during the 4-calendar quarter period
immediately preceding the effective date of such termination or (2) a fee equal
to the market rate termination fee payable to outside advisors of real estate
investments trusts. The Company's obligation to pay a termination fee shall
survive the termination of this Agreement.

(g)          Survival. If this Agreement is terminated pursuant to this
Section 19, such termination shall be without any further liability or
obligation of either party to the other, except as otherwise expressly provided
herein.

(h)          Dispute Resolution. If the Company and Advisor are unable to reach
an agreement regarding the fees payable to Advisor upon renewal of this
Agreement pursuant to Section 19(a) or the amount of the applicable market-rate
termination fee pursuant to Section 19(e)(B)(2), any such dispute shall be
settled and determined by arbitration in New York City before a panel of three
arbitrators (who shall be required to be members in good standing of the
American Arbitration Association) pursuant to the Commercial Rules then in
effect of the American Arbitration Association. The parties agree that the
arbitrators shall have the power to award damages, preliminary or permanent
injunctive relief and reasonable attorneys’ fees and expenses to any party in
such arbitration. The arbitration award shall be final and binding upon the
parties and judgment thereon may be entered in any court having competent
jurisdiction thereof. The arbitrators shall be governed by and shall apply the
substantive law of the State of New York in making their award.

20.          Amendments. This Agreement shall not be changed, modified,
terminated or discharged in whole or in part except by an instrument in writing
signed by both parties hereto, or their respective successors or permitted
assigns, or otherwise as provided herein.

21.          Assignment. This Agreement may not be assigned by Advisor without
the written consent of the Company, except to a corporation or other person
which controls, is controlled by, or is under common control with Advisor, or a
corporation, association, trust or other successor organization which may take
over the property and carry on the affairs of Advisor. Any assignee of Advisor
shall be bound hereunder to the same extent as Advisor. This Agreement shall not
be assigned by the Company without the written consent of Advisor, except to a
corporation, association, trust or other organization which is a successor to
the Company. Such successor shall be bound hereunder to the same extent as the
Company. Notwithstanding anything to the contrary contained herein, the economic
rights of Advisor hereunder, including the right to receive all compensation
hereunder, may be sold, transferred or assigned by Advisor without the consent
of the Company.

22.          Action Upon Termination. From and after the effective date of
termination of this Agreement, pursuant to Section 19 hereof, Advisor shall not
be entitled to

 

14

 

--------------------------------------------------------------------------------

 

compensation for further service rendered hereunder but shall be paid all
compensation and reimbursed for all expenses accrued through the date of
termination and any termination fees payable under Section 19. Advisor shall
forthwith upon such termination:

(a)          pay over to the Company all moneys collected and held for the
account of the Company pursuant to this Agreement, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;

(b)          deliver to the Company a full accounting, including a statement
showing all payments collected by it and a statement of all moneys held by it,
covering the period following the date of the last accounting furnished to the
Company; and

(c)          deliver to the Company all property and documents of the Company
then in the custody of Advisor.

23.          Incorporation of the Declaration of Trust. To the extent the
Declaration of Trust imposes obligations or restrictions on Advisor or grants
Advisor certain rights which are not set forth in this Agreement, Advisor shall
abide by such obligations or restrictions and such rights shall inure to the
benefit of Advisor with the same force and effect as if they were set forth
herein.

 

24.

Miscellaneous.

(a)          Limitation of Liability. Advisor assumes no responsibility under
this Agreement other than to render the services called for hereunder in good
faith, and shall not be responsible for any action of the Company in following
or declining to follow any advice or recommendations of Advisor. Neither Advisor
nor its directors, officers and employees shall be liable to the Company, the
Shareholders or to any successor or assignee of the Company, except by reason of
acts constituting bad faith, gross negligence or reckless disregard of their
duties. This shall in no way affect the standard for indemnification but shall
only constitute a standard of liability. The duties to be performed by Advisor
pursuant to this Agreement may be performed by it or by its officers, directors
or employees or by Affiliates of the foregoing under the direction of Advisor or
delegated to unaffiliated third parties under its direction.

(b)          Non-Recourse. Advisor shall look solely to the assets of the
Company for satisfaction of all claims against the Company, and in no event
shall any Shareholder of the Company have any personal liability for the
obligations of the Company under this Agreement.

(c)          Calculations. All calculations made in accordance with this
Agreement (other than those calculations which by their terms are not based on
GAAP) shall be based on statements (which may be unaudited, except as
specifically provided herein) prepared on an accrual basis consistent with GAAP,
regardless of whether the Company may also prepare statements on a different
basis.

25.          Notices. Any notice, report or other communication required or
permitted to be given hereunder shall be in writing, and shall be given by
delivering such

 

15

 

--------------------------------------------------------------------------------

 

notice by hand or by certified mail, return receipt requested, postage pre-paid,
at the following addresses of the parties hereto:

American Mortgage Acceptance Company

625 Madison Avenue

New York, New York 10022

Attn.: President

 

CharterMac AMI Associates, Inc.

625 Madison Avenue

New York, New York 10022

Attention: President

 

Either party may at any time change its address for the purpose of this
Section 25 by like notice.

26.          Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

27.          Governing Law. The provisions of this Agreement shall be construed
and interpreted in accordance with the laws of the State of New York as at the
time in effect.

IN WITNESS WHEREOF, the undersigned have caused this agreement to be signed as
of the day and year first above written.

 

AMERICAN MORTGAGE ACCEPTANCE COMPANY

 

 

By:

 

 

Name:

 

Title:

 

 

CHARTERMAC AMI ASSOCIATES, INC.

 

 

By:

 

 

Name:

 

Title:

 

 

16

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

INVESTMENT AND CONFLICTS POLICY OF

AMERICAN MORTGAGE ACCEPTANCE COMPANY

 

Introduction

 

Pursuant to Section 6.2 of the Third Amended and Restated Declaration of Trust
(the “Trust Agreement”) of American Mortgage Acceptance Company (the “Company”),
Advisor is obligated to present an investment opportunity to the Company before
Advisor may take advantage of such opportunity for its own account or present or
recommend it to others if (i) such opportunity is of a character which could be
taken by the Company, (ii) such opportunity is compatible with the Company’s
investment objectives and policies and (iii) the Company has the financial
resources to take advantage of such opportunity.

 

In June 2005, the Company’s shareholders approved amendments to the Company’s
Trust Agreement which granted to the Company’s Board of Trustees greater
flexibility in determining the Company’s investment objectives and policies. The
amendments also have the effect of significantly expanding the scope of
investment opportunities in which the Company can invest and may overlap with
existing investment opportunities that Advisor has previously pursued on behalf
of itself and its Affiliates.

 

In light of the foregoing, the Board of Trustees of the Company, by the vote of
its independent trustees, has adopted this Investment and Conflicts Policy in
order to assist Advisor in fulfilling its obligations under Section 6.2 of the
Trust Agreement by setting forth (i) the Company’s investment objectives and
policies and (ii) a policy for dealing with conflicts of interests and
overlapping investment opportunities with respect to the allocation of various
asset by Advisor and its Affiliates among the Company, customers of Affiliates
of Advisor and funds managed by Affiliates of Advisor.

 

Capitalized terms used but not defined herein shall have the meanings specified
in the bylaws of the Company.

 

Investment Policy

 

 

The Company’s investment policy is to

 

 

•

implement the investment objectives set forth in Article V of the bylaws of the
Company (attached hereto as Exhibit A).

 

 

•

invest in assets which

 

 

o

can generate a return on equity (“ROE”) in accordance with the ROE goals set by
the Board of Trustees in consultation with Advisor.

 

17

 

--------------------------------------------------------------------------------

 

 

o

can be held by the Company as either (i) a portfolio investment or (ii) in
connection with future on balance sheet securitizations to be sponsored by the
Company

 

o

permit the Company to pledge the asset to secure collateralized borrowings and
meet the capital requirements resulting from the purchase and financing of the
asset

 

o

optimize the level of credit risk and other risks of loss associated with each
investment

 

o

diversify the Company's portfolio of assets to avoid undue geographic,
issuer/borrower, industry, property type and other types of concentrations.

 

 

•

In determining whether an investment opportunity is compatible with the
Company’s investment objectives and policies and should be presented to, the
Company (as opposed to Affiliates of Advisor), Advisor may take into account
each borrower’s requirements and preferences in determining whether an asset
should be presented to the Company, and shall not be required to present an
investment to the Company first should the borrower prefer a capital markets
execution that is not consistent with, or a part of, the Company’s investment
objectives and policies.

 

Conflicts Policy

 

Advisor has subcontracted with CharterMac Capital LLC (“CharterMac Capital”) to
provide the services which Advisor is required to provide under Advisory
Agreement. Under Advisory Agreement, Advisor and CharterMac Capital are
permitted to act as advisor to any other person or entity who has investment
policies similar to the Company’s, including CharterMac Mortgage Capital
Corporation , CharterMac Mortgage Partners Corp. and ARCap Real Estate Special
Situations Mortgage Fund, L.L.C. (“ARESS”) as well as other affiliates of
Advisor and CharterMac Capital.

 

In order to clarify Advisor’s and CharterMac Capital’s obligations in the event
an investment opportunity presents a potential conflict, the Board of Trustee
has adopted the following policy with regard to investment opportunities that
present potential conflicts:

 

 

•

With respect to ARESS, the Board of Trustees, including a majority of the
independent trustees, has adopted the Participation Arrangement as set forth on
Exhibit 1.

 

 

•

With respect to other affiliates of Advisor and CharterMac Capital, if the
making of an investment appears equally appropriate for the Company and the
affiliated entities, the investment either will be (i) allocated to one of such
entities on a basis of rotation with the initial order of priority determined by
the dates of formation of the entities or (ii) the subject of a programmatic
participation agreement approved by the independent trustees.

 

                Subject to the limitations contained in this Investment and
Conflicts Policy, Advisor shall be protected in taking for its own account or
recommending to others any such particular investment opportunity.

 

18

 

--------------------------------------------------------------------------------

 

EXHIBIT 1

 

 

AMAC/ARESS PARTICIPATION ARRANGEMENT

 

Introduction

 

American Mortgage Acceptance Company (“AMAC”) and ARCap Real Estate Special
Situations Mortgage Fund, L.L.C. (“ARESS”, and together with AMAC, the
“Companies”) pursue overlapping real estate finance investment opportunities.
Both AMAC and ARESS will be advised or managed by affiliates of CharterMac when
CharterMac completes its proposed acquisition of ARCap Investors, L.L.C. (the
“Transaction”). The advisor of AMAC (the “Advisor”) and the managing member of
ARESS (the “Managing Member”) are each required, subject to certain exceptions,
to show investment opportunities to their respective Companies on an exclusive
or first-look basis.

 

In light of the foregoing, AMAC and ARESS propose to enter into an arrangement
for participation in investments which meet the investment criteria of each of
the Companies, subject to the closing of the Transaction, in order to (a) assist
Advisor and the Managing Member in fulfilling their respective obligations under
the exclusivity provisions governing them and align their overlapping investment
policies, (b) structure an investment arrangement that will efficiently deploy
the resources of both Companies and achieve synergies and (c) provide a policy
for dealing with conflicts of interests that may arise.

 

AMAC and ARESS Investment Goals

 

Below are summaries of the respective investment goals of AMAC and ARESS which
reflect their overlapping investment goals:

 

AMAC. AMAC invests in a wide range of real estate financing opportunities,
including first mortgage loans, B-notes, uninsured mezzanine loans, construction
loans, subordinated interests in first mortgage loans and bridge loans.
Additionally, AMAC invests in subordinate commercial mortgage backed securities
(“CMBS”) and may invest in other real estate assets. AMAC seeks to invest in
assets which can generate a return on equity (“ROE”) in accordance with the ROE
goals set by its Board of Trustees in consultation with Advisor and can be held
by the Company as either (i) a portfolio investment or (ii) in connection with
future on balance sheet securitizations to be sponsored by the Company.

 

ARESS. ARESS invests in three primary asset classes: (i) bridge loans secured by
first mortgages for the refinance of commercial properties with existing loans;
(ii) B-notes secured by commercial real estate and (iii) mezzanine loans secured
by interests in entities owning commercial real estate. The investment objective
of ARESS is to seek high-yield returns through financing in special situations.
The Managing Member will seek to provide ARESS’ investors with current
cash-on-cash leveraged returns between 8% and 11% and internal rates of return
to investors over the life of the fund in excess of 12%.

 

19

 

--------------------------------------------------------------------------------

 

Exclusivity Provisions

 

AMAC. Pursuant to Section 6.2 of the Third Amended and Restated Declaration of
Trust of AMAC, Advisor is obligated to present an investment opportunity to AMAC
before Advisor may take advantage of such opportunity for its own account or
present or recommend it to others if (i) such opportunity is of a character
which could be taken by AMAC, (ii) such opportunity is compatible with AMAC’s
investment objectives and policies and (iii) AMAC has the financial resources to
take advantage of such opportunity.

 

ARESS. Pursuant to the ARESS fund documents, neither the Managing Member nor any
affiliate of the Managing Member may act as a fund sponsor, consultant, advisor
or investor with respect to any business which invests in bridge loans, B-notes
or mezzanine loans until such time as 90% of the aggregate capital commitments
of the ARESS investors have been deployed by ARESS; although ARCap may solicit
subscriptions for future funds to invest in such instruments once 75% of the
aggregate capital commitments have been deployed by ARESS.

 

Participation Arrangement

 

Advisor and the Managing Member propose to address the exclusivity provisions
and the Companies’ overlapping investment goals by entering into a programmatic
arrangement pursuant to which each of the Companies will participate equally in
investment opportunities which meet the investment criteria of both Companies.
Approval of each investment would still be determined under the governing
instruments of each of the Companies, except that approval of the co-investment
would be approved on a programmatic basis, i.e. each individual investment on a
pari passu basis would not require separate approvals, but rather a blanket
approval for co-investment would be granted by Advisory Board of ARESS and the
independent trustees of AMAC.

 

Proposed investments would be reviewed in accordance with the respective
investment criteria of the Companies. An investment committee consisting of
selected members of senior management of both ARCap and CharterMac would ensure
that the criteria have been met. In the event a particular investment meets
targeted returns and other investment criteria of both Companies, each will make
the investment on a 50/50 basis. In the event a particular investment does not
support target rates of return or otherwise fails to meet the investment
criteria established for a particular Company or a Company is unable to fund a
participation due to unavailability of capital, the investment would either be
rejected by both investment advisors or the Company for which the investment was
suitable would be free to take the entire investment or participate it with a
third party.

 

In the event both Companies agree to participate in an investment a joint
participation agreement would be executed and would contain standardized terms.
Each Company would be free to leverage its investment in the loan participation
with its respective lender or alternatively, a line of credit may be established
for both Companies to finance participated loans.

 

ARCap Servicing Inc. (“ASI”) will be named as the servicer for all loans held by
either Company and will only be entitled to receive the compensation set forth
in the

 

20

 

--------------------------------------------------------------------------------

 

respective governing documents of the Companies. Each of ARCap and CharterMac
will be entitled to retain their respective management fees.

 

The preferred exit strategy for participated loans will be a CDO. The Companies
may choose to execute either a joint CDO (which they would assuredly do to the
extent assets are held jointly) or separate CDO’s. To the extent assets are
separately contributed to a CDO (which may include separate classes of assets,
e.g. CMBS, whole loans and B-notes or mezzanine loans), the parties contributing
such assets would share in CDO proceeds based upon either (a) the market value
of the contributed asset or (b) “value added” by the contributed asset
(incremental rating/value analysis performed by rating agencies. Advice of one
or more investment bankers will be sought in order to ensure fair valuation and
asset risk in accordance with market standards.

 

The combination of the CharterMac and ARCap origination teams should result in a
much broader and bigger array of product being available to both Companies. The
origination teams will be employed by CharterMac Mortgage Capital and all
originators will be eligible to participate in incentive compensation programs
established by either of the Companies. The ability to deploy capital into
quality investments on the part of both Companies should be enhanced through the
combined efforts of both origination teams.

 

Conflicts Policies

 

Each of the investment advisors will be required to adhere to the conflicts
policies which they have independently developed. AMAC has adopted a conflicts
policy to clarify the obligations of its advisor (and the affiliates of its
advisor) with regard to investment opportunities that present potential
conflicts. The AMAC conflicts policy provides that if the making of an
investment appears equally appropriate for AMAC and an affiliate of Advisor, the
investment will be allocated to one of such entities on a basis of rotation with
the initial order of priority determined by the dates of formation of the
entities. The joint participation program with ARESS would constitute an
exception to this policy. In the case of ARCap, it has developed a thorough
conflicts policy which provides for, among other things, (i) adherence to
Pooling and Servicing Agreements governing CMBS investments which are serviced
by ASI , (ii) standardization of intercreditor agreements, (iii) reliance upon
outside appraisers and (iv) development of independent analysis by loan level
servicing and origination personnel.

 

 

 

21

 

--------------------------------------------------------------------------------

 